 1
 2                       UNITED STATES DISTRICT COURT
 3                              DISTRICT OF NEVADA
 4   EDWARD A. PRECIADO-NUNO,          )
                                       )
 5             Petitioner,             )
                                       )             3:19-cv-00103-HDM-WGC
 6        v.                           )
                                       )
 7   ISIDRO BACA, et al.               )             ORDER
                                       )
 8             Respondents.            )
                                       )
 9   _________________________________ )
10        This pro se habeas petition pursuant to 28 U.S.C. § 2254 comes
11   before the court on petitioner’s application for leave to proceed in
12   forma pauperis (ECF No. 1).    The court finds that petitioner is able
13   to the pay the filing fee.    Accordingly, the application for leave to
14   proceed in forma pauperis will be denied. Petitioner will be required
15   to pay the $5.00 filing fee.
16        IT IS THEREFORE ORDERED that the application for leave to proceed
17   in forma pauperis (ECF No. 1) is DENIED. Petitioner must pay the $5.00
18   filing fee within thirty days of the date of this order, or this
19   action will be dismissed without prejudice.
20        The clerk shall send petitioner two copies of this order.
21   Petitioner shall make the necessary arrangements to have a copy of
22   this order attached to the check for the filing fee.
23        IT IS SO ORDERED.
24
          DATED: This 26th day of February, 2019.
25
26
                                     _________________________________
27                                   HOWARD D. MCKIBBEN
                                     UNITED STATES DISTRICT JUDGE
28
